 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10       LATRICE FRALEY,                                Case No. 2:18-cv-02606-KJM-EFB
11                       Plaintiff,
12            v.                                        ORDER
13       ENHANCED RECOVERY COMPANY,
         LLC,
14
                         Defendants.
15

16
                    Defendant Enhanced Recovery Company, LLC moves to stay proceedings pending
17
     a decision by the United States Judicial Panel on Multidistrict Litigation on defendant’s motion to
18
     transfer this action for coordinated or consolidated pretrial proceedings. Mot., ECF No. 7.
19
     Plaintiff Latrice Fraley supports defendant’s motion and also asks the court to stay this matter.
20
     Resp., ECF No. 12.1
21
                    This putative class action is one of six class action matters pending in federal
22
     district courts throughout the country arising from defendant’s alleged violations of the Fair Debt
23
     Collection Practices Act, 15 U.S.C. § 1692. Mot. at 3. On October 23, 2018, defendant filed a
24
     motion to transfer this action under 28 U.S.C. § 1407 in the United States District Court for the
25
     Southern District of Indiana. Id.; see Req. Jud. Not., Ex. A, ECF No. 7-1 (defendant’s Oct. 23,
26

27
     1
      Although plaintiff’s response was not timely filed, the court has reviewed and considered it for
28   purposes of resolving this motion.
                                                      1
 1   2018 motion to transfer filed with the United States Judicial Panel on Multidistrict Litigation).
 2   Defendant cites lack of prejudice to plaintiff, the prospect of substantial hardship to defendant and
 3   the conservation of judicial resources as justifications for the requested stay. Mot. at 5-8. Having
 4   reviewed defendant’s motion, and after considering plaintiff’s endorsement of defendant’s
 5   motion, the court finds a temporary stay is indeed appropriate and will best serve the interests of
 6   the parties and the court.
 7                  The court GRANTS defendant’s motion to stay. All proceedings in this action are
 8   STAYED pending the United States Judicial Panel on Multidistrict Litigation’s decision on
 9   defendant’s motion to transfer. The scheduling conference set for January 31, 2019 is
10   VACATED. Defendant is ORDERED to notify the court within seven (7) days of the panel’s
11   decision.
12                  IT IS SO ORDERED.
13   DATED: January 23, 2019
14

15                                                  UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
